Citation Nr: 1311216	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  05-28 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a head injury.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder.

4.  Entitlement to service connection for a cardiac disorder, claimed as hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1978.

This matter came before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claims file currently resides with the Montgomery, Alabama RO.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in February 2010.  A transcript of the hearing has been associated with the claims file.  

The instant issues were remanded for additional action by the agency of original jurisdiction (AOJ) in April 2011.  The Board has reviewed the record and finds that its 2011 remand directives have been substantially complied with.

The Board notes that a Virtual VA e-file exists for this Veteran. This e-file was reviewed for new or relevant information.  Notably, it contains VA treatment records dated through August 2012; however, the file reflects that those records were reviewed by the AOJ, and that a supplemental statement of the case was issued in October 2012.

The issues of entitlement to service connection for an acquired psychiatric disorder , residuals of a head injury, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1979 rating decision, the RO denied service connection for a back disability.  The Veteran did not appeal.

2.  The evidence received since the June 1979 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability, and raises a reasonable possibility of so substantiating it.

3.  In June 1979 rating decision, the RO denied service connection for residuals of a head injury.  In June 1991, the RO declined to reopen the claim.  In August 1992, the RO again denied service connection.  The Veteran did not appeal these decisions.  

4.  The evidence received since the August 1992 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a head injury, and raises a reasonable possibility of so substantiating it.

5.  In a June 1991 rating decision, the RO denied service connection for PTSD and a psychiatric condition.  In August 1992, the RO again denied service connection.  The Veteran did not appeal these decisions.

5.  The evidence received since the August 1992 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, and raises a reasonable possibility of so substantiating it.

7.  A cardiac disability to include hypertension was not manifest in service, and hypertension was not manifest within one year of discharge from service; the current hypertension is unrelated to service.


CONCLUSIONS OF LAW

1.  The June 1979, June 1991, and August 1992 rating decisions are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  A cardiac disability, to include hypertension, was not incurred in or aggravated by service, and hypertension may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

With respect to the petition to reopen claims of entitlement to service connection for residuals of a head injury and an acquired psychiatric disorder, the Board finds below that those claims are reopened.  As such, no further discussion of the VCAA is necessary with respect to those claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A January 2004 preadjudicatory letter discussed the evidence necessary to support a claim for service connection.  The evidence of record was discussed, and the Veteran was told how VA would assist him in obtaining additional relevant evidence.

A May 2011 letter advised the Veteran of the status of his claim and discussed the manner in which VA determines disability ratings and effective dates.

In January 2012, the Veteran was advised that VA had been unable to obtain his Social Security Administration (SSA) records.
The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Although the May 2011 and January 2012 letters were sent subsequent to the initial adjudication of the Veteran's claims, the Board finds that there was no prejudice as the claims were readjudicated in an October 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or SSOC, is sufficient to cure a timing defect).

As noted above, the appellant also was afforded a hearing before the undersigned VLJ during which he and his wife presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

With respect to VA's duty to assist, VA and identified treatment records have been obtained and associated with the record.  Efforts have been made to obtain the Veteran's SSA records, and a determination has been made that they are not available.  A VA heart examination has been conducted, and the Board finds that it was adequate with respect to the issue of entitlement to service connection for a cardiac disability.  In that regard, the examination was performed by a neutral, skilled provider who reviewed the record and discussed the relevant evidence in rendering his opinion.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Petitions to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	Back Disability

Service connection was denied for a back disability in a June 1979 rating decision.  The RO determined that such was not shown by the evidence of record.

At the time of the June 1979 rating decision, the record contained the Veteran's service treatment records.  They indicate that the Veteran was assessed with low back strain in May 1977.  At that time, the Veteran reported that his work involved lifting heavy objects.  

The record also included an October 1978 VA treatment record indicating an assessment of chronic low back pain.  An April 1979 VA neurology examination report indicates a diagnosis of low back pain due to muscle spasm.  However, the report of an April 1979 VA orthopedic examination indicates that no lumbar spine problem was detected.

Since the June 1979 rating decision, evidence added to the record includes a statement by a VA physician indicating that the Veteran is under treatment for low back pain and degenerative joint disease of the lumbar spine.  The author indicates that the Veteran mentioned having back pain while on active duty in the Marines when he fell off of an aircraft.

Having reviewed the evidence pertinent to this claim, the Board finds that new and material evidence has been submitted to reopen it.  As noted, the RO denied the Veteran's claim in 1979 because a back disability was not objectively shown by the evidence of record.  Since then, evidence added to the record includes a statement by a physician indicating that the Veteran has been treated for degenerative joint disease of the lumbar spine.  As such, the Board finds that the defect identified in the previous rating decision has been cured, and that the claim may be reopened.  

The merits reopened claim of entitlement to service connection for residuals of a head injury will be addressed in the REMAND which follows.

	Residuals of Head Injury

In a June 1979 rating decision, the RO denied service connection for head injuries.  It stated that "head injury claimed by veteran not objectively shown by the evidence of record."  

At the time of the June 1979 rating decision, the evidence of record included the Veteran's service treatment records.  They reflect that in July 1975, the Veteran reported having been hit in the head with a pipe.  Neurological examination was "ok" and there was no contusion or wound.  

The record also contained VA outpatient records.  They show that the Veteran presented in October 1978 with complaints of headache.  The assessment was probable tension headache.  

On VA neurological examination in April 1979, the Veteran reported a head injury in 1976, with headaches since that time.  The diagnosis was post traumatic headache with normal neurological examination.  

The Veteran submitted a new claim in March 1991.  Evidence added to the record at that time included additional VA outpatient records.  They reflect the Veteran's October 1981 report of headaches of three years' duration.  Chronic headaches were noted in May 1990.  

In August 1992, the RO denied service connection, indicating that service connection for a head injury was not established, and that the evidence did not show that a head injury was incurred in service.  

The Veteran sought to reopen his claim in November 2003.  

Evidence added to the file in support of the Veteran's petition to reopen includes VA treatment records.  A September 2003 problem list includes chronic headache.  

During his February 2010 hearing, the Veteran testified that during basic training, he was struck in the head by his drill instructor, and that he subsequently sought treatment for a headache at the infirmary.  He also indicated that he had been struck with a lead pipe.  He noted that he began to seek treatment for headaches shortly following service.  

Having reviewed the evidence pertinent to this claim, the Board finds that new and material evidence has been submitted to reopen it.  As noted, the RO denied the Veteran's claim in 1979 because a head injury was not objectively shown by the evidence of record.  In 1992, the RO determined that a head injury was not shown in service.  Since then, evidence added to the record includes treatment records showing chronic headaches, and the Veteran's competent testimony that he was struck in the head during basic training.  As such, the Board finds that the defects identified in the previous rating decisions have been cured, and that the claim may be reopened.  

The merits reopened claim of entitlement to service connection for residuals of a head injury will be addressed in the REMAND which follows.

	Acquired Psychiatric Disorder

A June 1991 rating decision denied service connection for a psychiatric condition and PTSD.  The RO determined that there was no evidence of an acquired psychiatric condition during service, and that there was no evidence of PTSD.  It also concluded that there was no objective evidence of a disabling psychiatric condition, noting that VA hospital records revealed mental status examination within normal limits.  

The evidence of record at the time of the June 1991 rating decision included service treatment records.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  

VA treatment records were also associated with the claims file at the time of the June 1991 rating decision.  Anxiety disorder was assessed in May 1990.  A July 1990 VA consultation sheet indicates that the Veteran had previously presented with complaints of nerves, insomnia, and nightmares.  Following mental status examination, the assessment was PTSD versus impulse control disorder.  The consulting physician noted that there was poor evidence of PTSD, but that there were significant components of an Axis II disorder.  

In April 1991, the Veteran was hospitalized with an acute depressive reaction.  

In an August 1992 rating decision, the RO again denied service connection, indicating that the evidence did not show that an acquired psychiatric disorder was incurred in service, and that there was no evidence of PTSD.

The Veteran sought to reopen his claim in November 2003.  

Evidence added to the record in support of the Veteran's petition to reopen includes VA treatment records.  A May 2003 problem list includes anxiety, and a September 2003 problem list includes depression.  

PTSD and depression are noted in an April 2005 record.  A June 2005 VA problem list includes chronic PTSD and depression.  

During his February 2010 hearing, the Veteran testified that during service in 1976 or 1977, he participated in an evacuation of people from Lebanon, and that his helicopter came under fire.  He also described times aboard the USS Inchon when the ship was in rough seas, during 1975 or 1976.

Upon review of the evidence pertinent to this claim, the Board finds that new and material evidence has been submitted to reopen it.  As noted, the RO denied the Veteran's claim in 1991 and 1992, in part because there was no evidence of PTSD.  Since then, the VA treatment records have been associated with the claims file that indicate a diagnosis of chronic PTSD.  As such, the Board finds that a defect identified in the previous rating decisions has been cured, and that the claim may be reopened.  

The merits reopened claim of entitlement to service connection for residuals of a head injury will be addressed in the REMAND which follows.

Service Connection for Cardiac Disability

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
 
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of cardiovascular renal disease, to include hypertension, may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Service treatment records are negative for any diagnosis or abnormal finding suggestive of hypertension.  As noted by the Board in April 2011, blood pressure readings in service included 122/68 and 122/78 in March 1975, 112/68 and 120/80 in March 1976, and 132/72 in March 1978.  On examination in March 1975, the Veteran indicated "don't know" to palpitation or pounding heart and high or low blood pressure.  However, the examiner did not make any notation concerning those symptoms, and the summary of defects and diagnoses is silent with respect to any cardiovascular findings or diagnoses.  On separation examination in March 1978, the Veteran denied palpitation or pounding heart and high or low blood pressure.  His blood pressure was 132/72 and his heart was normal on clinical examination.
On hospitalization in April 1991, the Veteran's blood pressure was noted to be increased, and he was placed on a low sodium diet.  The list of diagnoses treated did not include hypertension or any other cardiac disorder.

The discharge summary of a February 1992 VA hospitalization indicates a diagnosis of hypertension.  

A September 2003 VA problem list indicates hypertension not otherwise specified.

During his February 2010 hearing, the Veteran testified that elevated blood pressure had been noted during service.  

On VA examination in May 2011, the Veteran's history was reviewed.  The examiner noted various blood pressure readings taken during service.  He also noted that post-service records in 1979 and 1980 showed no treatment with antihypertensive agents.  He pointed out that the VA records did not indicate any cardiac abnormality.  The Veteran reported that he began therapy for hypertension in the 1980s but did not recall the exact date.  The examiner noted that recent examination included a chest X-ray which showed a normal cardiac silhouette.  He also indicated that a March 2011 nuclear medicine stress test revealed normal thickness with no left ventricular hypertrophy, and normal perfusion with an ejection fraction of 69 percent.  Following examination, the diagnosis was hypertension.  The examiner indicated that review of the medical records did not reveal any elevated blood pressures during service, and that although onset was not clear, it was clear that it was not within a year of discharge from service.  He stated that no other cardiac diagnosis was identified.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a cardiac disability, to include hypertension.  Service treatment records reflect no diagnosis or abnormal finding pertaining to the Veteran's cardiovascular health.  While the Veteran indicated "don't know" when examined in 1975, at separation in 1978, he denied such symptoms.  Shortly following separation the Veteran sought VA treatment in 1979 and 1980; however, no cardiac abnormality was detected, and hypertension was not evident.  The earliest evidence showing any post-service treatment for hypertension dates to February 1992, many years following the Veteran's separation from service.  Notably, during hospitalization the previous year, in April 1991, the Veteran's blood pressure was elevated, but hypertension was not included in the discharge diagnoses.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has argued to VA that he experienced cardiac symptoms and elevated blood pressure during and since service.  However, this is not a case in which his service treatment records are merely silent as to the matters to which he has testified.  Rather, the separation examination and the Veteran's own endorsements regarding the state of his health at that time are in stark contrast to any recent allegation that he observed symptoms during service.  As such, the Board finds that any allegation regarding symptoms in service and in the years thereafter are not credible.  

The grant of service connection requires credible evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  Having determined that the more probative evidence points to a remote, post-service onset of the claimed hypertension, the Board concludes that entitlement to service connection must be denied.  

Regarding cardiac disability aside from hypertension, the Board further notes that there has been no clinical diagnosis of any other cardiac abnormality.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection for a cardiac disability other than hypertension is also unwarranted on the basis that there is no competent evidence of a current disability.  

The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2012). 


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a back injury is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for residuals of a head injury is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for a cardiac disability, to include hypertension, is denied.


REMAND

	Service Connection for Low Back Disability and Residuals of Head Injury 

As discussed above, the record shows that the Veteran was assessed with low back strain in service, and that he sought service connection for a low back disability shortly following his release from active duty.  According to a VA treating physician, the Veteran currently receives care for degenerative joint disease of the lumbar spine.  He has alleged that he has experienced back pain since service.

With respect to residuals of a head injury, the Veteran has identified incidents in service during which he was struck on the head.  One such incident is reflected in the service treatment records, which note that the Veteran reported being struck in the head with a pipe in July 1975.  The Veteran has also testified that he was struck in the head by a drill instructor during basic training.  

The U.S. Court of Appeals for Veterans Claims has held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  In Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

As there is evidence of in-service treatment and events, medical evidence showing degenerative joint disease of the lumbar spine and chronic headaches, and an indication that the claimed disabilities may be associated with service, the Board finds that VA examinations to determine the etiology of the claimed low back disability and headaches is warranted.  

      Service Connection for an Acquired Psychiatric Disorder
      
The Veteran carries various psychiatric diagnoses.  The Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran has reported various PTSD stressors during the pendency of his claim.  It does not appear that development has been undertaken in effort to verify his claimed stressors.  Moreover, one of the Veteran's claimed stressors is being hit in the head by a drill instructor.  If a claim for PTSD is based on an in-service personal assault, 38 C.F.R. § 3.304(f)(5) provides that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  To this end, the Board has determined that the Veteran's service personnel records must be obtained, as they may contain relevant evidence of behavioral problems in service.  

VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1), Part III, paragraph 5.14(c).  These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  
The Board notes that the Veteran has not received the required notice.  On remand, the RO should issue notice to the Veteran explaining the evidence necessary to corroborate a stressor during service to support his claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f).  This requirement is consistent with the VCAA's duty to inform the claimant of the information and evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c)(2012).  Following this development, the Veteran should be afforded a VA examination to determine whether any currently present acquired psychiatric disorder is related to service.  

In light of the above discussion, the Board has determined that additional action is necessary.  Accordingly, the case is REMANDED for the following:

1. Contact the service department and request the Veteran's complete service personnel records.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  Send the Veteran an appropriate stressor development letter.  The Veteran should be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(3)  must be included in the notification to the Veteran. 
The Veteran should be requested to provide further detail concerning the claimed stressful incident(s) in service. 

3. The AOJ should then review the record and determine whether there is sufficient information to attempt verification of any claimed stressor.  If so, the appropriate steps should be taken to attempt verification of the Veteran's claimed stressor(s). 

4.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's current low back disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disability of the Veteran's low back.  With respect to each identified disability, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that such is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Schedule the Veteran for a VA examination to determine the etiology of any currently present head injury residuals.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present head injury residuals.  With respect to each identified disability, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that such is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  Upon completion of the development outlined in paragraph 2, schedule the Veteran for a VA examination to determine whether he has PTSD which is related to a verified stressor(s).  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported. 

With respect to any other currently present acquired psychiatric disorder, the examiner should include an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent that the disorder is related to any disease or injury in service. 

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

7.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

8.  Upon completion of the examinations ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

9.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


